     2:17-cv-03278-TLW         Date Filed 05/14/20     Entry Number 20       Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

 Ismail Dickerson,                                 Case No. 2:17-cv-03278-TLW

               PLAINTIFF

        v.

 The State of South Carolina; County of                              Order
 Charleston; and City of Charelston, for
 actions of City of Charelston Police
 Department

               DEFENDANTS



       Plaintiff Ismail Dickerson, proceeding pro se, filed this civil action alleging violations

of his constitutional rights pursuant to 42 U.S.C. § 1983. ECF No. 1. The matter now comes

before the Court for review of the Report and Recommendation (Report) filed by the

magistrate judge to whom this case was assigned. ECF No. 17.

       After a previous Report and Recommendation recommending dismissal, the Court

granted Plaintiff 20 days to file an amended complaint. See ECF No. 15 Plaintiff failed to file

an amended complaint. The magistrate judge then issued the instant Report. In the Report,

the magistrate judge recommends that Plaintiff’s case be dismissed under Rule 41(b) for

failure to prosecute. Additionally, the Report recommends that the action be dismissed

because the Eleventh Amendment bars the action against the State of South Carolina and the

claims against Charleston County and the City of Charleston are subject to dismissal because

the Plaintiff fails to identify any government policy or custom of Charleston County or the

City of Charleston that cause his constitutional rights to be allegedly violated. Plaintiff did

not file objections to the Report. This matter is now ripe for decision.



                                               1
     2:17-cv-03278-TLW        Date Filed 05/14/20     Entry Number 20      Page 2 of 2




       The Court is charged with conducting a de novo review of any portion of the Report

to which a specific objection is registered, and may accept, reject, or modify, in whole or in

part, the recommendations contained in that Report. 28 U.S.C. § 636. In the absence of

objections to the Report, the Court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983). In such a case, “a

district court need not conduct a de novo review, but instead must ‘only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed.

R. Civ. P. 72 advisory committee’s note).

       The Court has carefully reviewed the Report. For the reasons stated by the magistrate

judge, the Report, ECF No. 17, is ACCEPTED. This action is hereby DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED.

                                            s/ Terry L. Wooten
                                            Terry L. Wooten
                                            Senior United States District Judge

May 14, 2020
Columbia, South Carolina




                                              2
